Exhibit 10.1

EMPLOYMENT AGREEMENT

Between

BASELL SERVICE COMPANY B.V., with its registered office in Rotterdam (the
Company)

And

THOMAS AEBISCHER of Im Breitloo 2,8802 Kilchberg SWITZERLAND (you)

This employment agreement (Agreement) sets out the terms and conditions upon
which the Company offers you employment with it whilst employed in The
Netherlands for the Term specified below. This Agreement is made with reference
to that certain letter and offer of employment, dated 30 October 2015 (Offer
Letter), and issued with regard to your employment within the LyondellBasell
Group.

 

1 Commencement

This Agreement applies to your employment with effect from 1 January 2016.

 

2 Position

The Company will employ you on a full-time basis in the position of Executive
Vice President, Chief Financial Officer of the LyondellBasell Group, or such
other position determined by the Company. You will report to the Chief Executive
Officer, and will work under the direction of the person in that position.

You will initially be based at the Company’s premises at Rotterdam, The
Netherlands, but you agree to transfer your employment to Houston, Texas when
lawful authorization is obtained for your eligibility to work in the United
States.

 

3 Term

Your employment pursuant to this Agreement is intended to be for a definite term
of one year (the Term), subject to termination in accordance with section 10
below and the requirements of applicable law. The Agreement ends by operation of
law, without notice being required, at the end of the Term. The Term may be
shortened or extended at the sole discretion of the Company, depending on the
timing of your success in obtaining lawful authorization for eligibility to work
in the United States and the actual transfer of your employment to Houston,
Texas, as anticipated pursuant to the Offer Letter. In any event, this Agreement
will end as of the date that you obtain lawful authorization to work in the
United States. You will at that point in time transfer your employment to
Houston, Texas in accordance with the terms and conditions set forth in the
Offer Letter.

 

 

Page 1 of 12



--------------------------------------------------------------------------------

4 Duties

You will perform the duties and have the responsibilities and authority
customarily performed and held by an employee in your position or as the Company
may otherwise assign to you from time to time. The Company may assign you to
perform work for another LyondellBasell Group Member from time to time.
Depending on the nature of your role, the Company may require you to travel
(both locally and internationally) from time to time. Without limiting your
obligations to the Company, during your employment you must serve the Company
faithfully and diligently to the best of your ability and perform to the best of
your abilities and knowledge the duties the Company assigns to you from time to
time.

You agree that the Company may, without the need to terminate the employment
relationship and in its sole discretion, modify or remove your assigned duties
from time to time without additional compensation to you, in accordance with the
Company’s needs. This is provided the Company believes you are reasonably able
to perform such modified or remaining duties.

 

5 Hours

Your normal hours of work are an average of 40 hours each week, worked during
the Company’s normal business hours.

From time to time, you may be required or need to work additional hours as
necessary for the performance of your role. These additional hours can include
hours outside normal business hours, or on weekends and public holidays. You are
not entitled to an overtime payment or time off in lieu for work performed
during such additional hours because your remuneration takes this requirement
and need into account.

 

6 Remuneration & Expenses

Your compensation package will be as set forth in the Offer Letter.

The Company will reimburse you for work-related expenses in accordance with and
subject to its expense reimbursement policy, as amended from time to time. The
Company will only reimburse Company-approved expenses which are supported with
evidence of the expense (e.g. original receipts). Please refer to the Company’s
expense reimbursement policy.

The Company may, subject to any relevant legal requirements, deduct from your
remuneration any amounts that you owe to the Company, any other LyondellBasell
Group Member, or in relation to any benefit plan or arrangement provided or
arranged by the Company.

 

7 30% Ruling

Insofar as article 9 of the Implementation Regulation Withholding Tax Law 1965
is applicable, you will receive a tax-free reimbursement for extraterritorial
expenses. You agree that your salary under section 6 above will be reduced in
such a manner such that 100/70 of the reduced salary is equal to the amount of
the salary set out in section 6 above.

 

 

Page 2 of 12



--------------------------------------------------------------------------------

Insofar as the paragraph immediately above is applicable, you will receive a
reimbursement for extraterritorial expenses equal to 30/70 of the reduced salary
described in in the paragraph immediately above. You acknowledge you are aware
of the fact that an adjustment in salary made in accordance with the paragraph
immediately above may have an impact on other compensation and benefits (for
example pension and social insurance benefits) related to your salary.

Should the 30% Ruling be deemed not applicable by the Dutch Tax Authorities, the
company will consider providing the equalization of your taxes for the duration
of your employment in the Netherlands.

 

8 Discretionary Benefits

The Company may, at its discretion, from time to time provide you with other
non-mandatory benefits and remuneration. The Company may replace, change or
cease providing these benefits and remuneration and the terms on which they are
provided at any time at its discretion. In such case, you will not have an
entitlement to continue to receive these benefits and remuneration or to receive
any other payment, compensation or benefit in lieu.

Unless an authorized HR representative of the Company advises you otherwise in
writing, any benefit or remuneration apart from your salary will be a
discretionary benefit to which this section 8 applies.

The Company’s current discretionary benefits include but are not limited to:

 

(a) a collective health scheme in which you may participate as long as you are
mandatorily insured under the Dutch Medical Care Act (‘Zorgverzekeringswet”), in
which respect the Company will pay such contributions as are mandatory under
Dutch law from time to time;

 

(b) a collective pension scheme in which you will participate, subject to its
rules from time to time; and

 

(c) a leased car, provided to you subject to the applicable policy from time to
time.

 

9 Leave, Holidays & Absence

Annual Vacation Leave and ADV Days

You are entitled to vacation and ADV days each year in accordance with
applicable law and Company policy as each applies from time to time. Each accrue
proportionally in relation to the length of employment during the calendar year.

 

 

Page 3 of 12



--------------------------------------------------------------------------------

Sick Leave

In the event you become unfit for work due to illness the Company will, if and
to the extent obliged to do so under paragraph 7:629 Dutch Civil Code, pay 100%
of your salary during the first period of 12 months as long as you are employed
by the Company and subject to applicable regulations. If the inability to work
and employment continues beyond 12 months, the Company will pay 70% of your
salary during the second period of 12 months or until the end of employment with
the Company (if this is earlier). Before granting leave due to illness, or
during or after any such period of leave, and subject to the requirements of
applicable law, the Company may require you to provide to the Company
satisfactory evidence confirming your illness or injury, which may include a
medical certificate.

Other Leave

The Company will grant other leave in accordance with applicable law and Company
policy as each applies from time to time.

Holidays

Unless the nature of your role requires otherwise, you are generally entitled to
paid days’ off on the public holidays observed by the Company. The Company will
not provide you with any additional compensation for work you perform on a
public holiday, unless otherwise required by law or applicable Company policy as
each applies from time to time.

Notice of Absence

You must notify the Company immediately of every absence from work and its
probable duration. Upon request by the Company, you must promptly provide the
Company with reasons for the absence. Company policy may set out additional
requirements in this regard.

 

10 Corporate Apartment

The Company will provide a one-bedroom corporate apartment for the period of
time required to receive your U.S. Visa (not to exceed one year). This expense
will be paid for on a direct bill basis with the Company, however, may have to
be reported in the Proxy as a perquisite.

 

11 Termination

 

(a) Your employment under this Agreement may be prematurely terminated at any
time during the Term by the Company by giving notice while observing four
(4) months’ notice and by you by giving notice while observing two (2) months’
notice. Notice must be given in writing and will be effective as of the first
day of the calendar month following the month in which the notice was given.

 

(b) Your employment will in any event terminate by operation of law, or failing
such, with mutual consent at the end of the calendar month in which you reach
the age at which you become eligible for state pension benefits (AOW) at the
then applicable age.

 

 

Page 4 of 12



--------------------------------------------------------------------------------

(c) During any period of notice, the Company may, at its discretion:

 

  (i) require you to not attend for work or contact any customers or clients;

 

  (ii) require you to perform duties which are different to those which you were
required to perform during the rest of your employment with the Company,
provided only that you have the necessary skills and competencies to perform the
duties;

 

  (iii) limit or remove your access to the Company’s premises,
telecommunications networks (including email and intranet) and electronic
systems and data; or

 

  (iv) any combination of (i) - (iii).

 

(d) Nothing in this section prevents the Company from terminating your
employment without notice in the event of urgent reasons.

 

(e) The Company may suspend you from work on full pay, if it has reason to
believe you may have engaged in misconduct, in order for it to investigate the
matter. The Company may limit or remove your access to the workplace and the
Company’s premises, telecommunications networks and electronic systems and data
during any period of suspension.

 

12 Confidentiality

You acknowledge that Company has imposed on you a duty of confidentiality in
respect of Confidential Information. Thus, during and after the Term you are
prohibited from disclosing to third parties or using for any purpose other than
for your employment with the Company, any Confidential Information. Such
prohibition will not apply to the disclosure of Confidential Information if such
disclosure is necessary in order for you to perform the duties of your
employment with the Company, provided that you first ensure that the person or
entity to whom disclosure is being made owes the Company an obligation of
confidentiality in respect of such Confidential Information no less strict than
that owed by you.

Confidential Information means, but is not limited to, any information relating
to (a) the Company or any affiliated company of the Company (collectively the
‘Protected Companies’ and each a ‘Protected Company’) or the business,
prospective business, technical processes, computer software (both source code
and object code), future product and service offerings, product weaknesses or
failures, current or anticipated supplier or distribution agreements and
arrangements, customer contacts, customer feedback, win/loss information,
pricing plans and discount rates, intellectual property rights, sales forecasts,
hiring plans and personnel details, internal communications, budgetary
information or financial results or plans of any Protected Company, or
(b) compilations of two or more items of such information whether or not each

 

 

Page 5 of 12



--------------------------------------------------------------------------------

individual item is in itself confidential, including without limitation price
lists, lists of actual and prospective customers, information relating to
research and development plans, sales and marketing plans and tactics and
development of new products which comes into your possession, is created by you
or becomes known by you by virtue of you employment, and which is not generally
available to the public or which provides a business advantage to a competitor
of a Protected Company. Confidential Information will also include
(x) information, data, plans or communications provided by any third party to
any Protected Company in confidence and to which you have access or which you
received in activities reasonably related to the your employment with the
Company and (y) notes, summaries and information which has or may be derived or
obtained from any information defined herein as Confidential Information.
Confidential Information does not include information which is published or is
otherwise in the public domain prior to the receipt of such information by you;
or which is or becomes publicly available on a non-confidential basis through no
fault of you.

 

13 Intellectual Property

Insofar as the rights specified hereinafter are not vested in the Company by
operation of law on the grounds of the employment relationship between you and
the Company, you hereby explicitly state that you will transfer and, insofar as
possible, hereby transfer to the Company in advance any intellectual and/or
industrial property rights of whatever nature in or arising from ideas,
concepts, discoveries, inventions, improvements and/or developments made or
acquired by you in the discharge of your duties for the Company.

You must promptly disclose to the Company fully and completely any and all of
the ideas, concepts, discoveries, inventions, improvements and developments,
made or acquired by you in the discharge of the your duties for the Company.

You hereby irrevocably relinquish/waive for the benefit of the Company any
moral/personal rights as referred to in article 25, paragraph 1 sub a, b and c
of the Copyright Act (“Auteurswet”) and article 5, paragraph 1 of the
Neighbouring Rights Act (“Wet op de Naburige Rechten”), that may vest in you in
respect of the work products referred to in the previous paragraphs of this
section.

You acknowledge that the salary under this Agreement includes reasonable
compensation for the fact that the intellectual and industrial property rights,
referred to above, will vest in the Company by operation of law or for the
transfer to the Company of such rights pursuant to paragraph 1 of this section.

 

14 Conduct after Employment Ends

Appendix A applies to this Agreement. You must notify any person who offers you
employment or work of your obligations under this section 14 and Appendix A. You
acknowledge and agree the Company may notify any third-party of your obligations
under this section 14 and Appendix A, including any new or prospective employer
or other person with whom you enter, or might enter, into a working
relationship.

 

 

Page 6 of 12



--------------------------------------------------------------------------------

15 Liquidated Damages

If you breach any of your obligations stated in Appendix A, or with respect to
confidentiality (including those under section 12), or both, you will
immediately, without any notice of default being required, forfeit to the
Company a penalty/liquidated damages for each breach thereof, amounting to EUR
25,000 (twenty-five thousand Euros) and a penalty/liquidated damages amounting
to EUR 500 (five hundred Euros) for each day that such breach continues, without
prejudice to the Company’s rights to claim (a) full compliance with the relevant
contractual obligations and/or (b) actual damages instead of the
penalty/liquidated damages.

Payment of the penalties referred to in the previous paragraph will not release
you from your obligations under this Agreement. With respect to the penalties
provided for in the previous paragraph, the parties to this Agreement intend to
derogate from the provisions of article 7:650 paragraphs 3 and 5 of the Dutch
Civil Code both in respect of the amounts of the penalties and to the extent
that these penalties can be used by the Company for its own benefit.

 

16 Loyalty and Conflicts of Interest

You must use all reasonable efforts to promote the interests of the Company and
the LyondellBasell Group, act in the Company’s and the LyondellBasell Group’s
best interests and devote your time and attention during your working hours
exclusively to the discharge of your duties.

You represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations under this Agreement or that would otherwise prohibit you from
performing your duties with the Company.

Without limiting your duties to the Company or your obligations apart from this
section 16, during your employment you must not engage in any other employment,
enterprise or business without the Company’s prior written consent.

The Company’s policies (refer to section 18 below) contain further requirements
in relation to conflicts of interest. Your obligations under this section 16 do
not limit those requirements.

 

17 Occupational Health and Safety

You must comply with all occupational health & safety standards and directions
applicable to your workplace and your employment, including, but not limited to,
the applicable Occupational Health and Safety (ARBO) and environmental
regulations. You must cooperate with the Company to ensure the safety of any
individuals who may be affected by your work. You must take reasonable care for
your own health and safety, and for the health and safety of other individuals
who may be affected by your acts or omissions, while in the workplace and while
otherwise performing any duties or activities in connection with your
employment.

 

 

Page 7 of 12



--------------------------------------------------------------------------------

18 Code of Conduct and Company Policies

You must comply with the LyondellBasell Code of Conduct as amended from time to
time. Further, you agree to affirm your commitment to comply with the
LyondellBasell Code of Conduct at such time as the Company requires from time to
time.

You must comply with all of the Company’s and LyondellBasell Group’s other
policies and procedures that apply to you from time to time. The Company or
LyondellBasell Group, as applicable, may adopt, change, replace or rescind its
policies and procedures (including the LyondellBasell Code of Conduct) from time
to time in its or their absolute discretion and without any limitation (implied
or otherwise) on its or their ability to do so. The Company’s and LyondellBasell
Group’s policies and procedures may be found on the Company’s intranet. The
Company’s and LyondellBasell Group’s policies and procedures do not and will not
form part of this Agreement.

 

19 Miscellaneous

This Agreement is governed by the law applicable in the Netherlands and the
parties irrevocably and unconditionally submit to the exclusive jurisdiction of
the courts of the Netherlands.

This Agreement, including Appendix A, constitutes the entire agreement and
understanding of the parties as to your employment and, in relation to that
subject matter, supersedes any prior understanding or agreement between the
parties and any prior condition, warranty, indemnity or representation imposed,
given or made by a party. Any offer letter or cover letter which accompanied or
forwarded this Agreement is not part of this Agreement.

This Agreement may only be altered in writing signed by each party.

Part or all of any section of this Agreement that is illegal or unenforceable
will be severed from this Agreement and the remaining provisions of this
Agreement continue in force.

 

20 Definitions

In this Agreement:

 

(a) “LyondellBasell Group” refers to LyondellBasell Industries N.V. and its
subsidiaries, including without limitation the Company.

 

(b) “LyondellBasell Group Member” refers to any member of the LyondellBasell
Group.

 

 

Page 8 of 12



--------------------------------------------------------------------------------

SIGNED by THOMAS AEBISCHER    

/s/ Thomas Aebischer

   

November 6, 2015

Signature     Date SIGNED for and on behalf of BASELL SERVICE COMPANY B.V.    

/s/ Elisa Garcia

   

November 6, 2015

Signature     Date Elisa Garcia, HR Director, EAI Mfg.    

 

             

 

Page 9 of 12



--------------------------------------------------------------------------------

APPENDIX A

1. As used in this Exhibit A, the following terms have the meanings set out
below:

“Business” means the business in which the LyondellBasell Group is engaged and
for which you have direct or indirect responsibilities during the term of your
employment with the Company.

“Competitor” means any business or enterprise engaged in the Business.

Other capitalized terms not defined in this Exhibit A have the meaning set out
in the Agreement.

2. Subject to the exceptions set forth in this Appendix A, you agree that you
will not, for a period of one (1) year after your termination of employment with
the Company (the “Prohibited Period”), regardless of the reason for such
termination, directly or indirectly:

 

(a) carry on or engage in the Business in competition with a LyondellBasell
Group Member, or

 

(b) render services to, or be affiliated with, a Competitor.

3. Nothing in this Appendix A will prevent you during the Prohibited Period from
rendering professional services to a Competitor (but not as an employee of a
Competitor) or being affiliated with a diversified entity, so long as your
affiliation with that Competitor or entity, as applicable, does not:

 

(a) cause you to use or disclose any Confidential Information, and

 

(b) involve you having direct or indirect responsibilities with respect to any
aspect of the entity’s business that engages in the Business.

4. You agree and expressly promise that, during the Prohibited Period, you will
not directly or indirectly:

 

(a) recruit, solicit or induce any employee, consultant, or independent
contractor of a LyondellBasell Group Member to terminate or lessen such person’s
employment or other relationship with the LyondellBasell Group Member, or

 

(b) directly or indirectly solicit any then-current customer or business partner
of a LyondellBasell Group Member to terminate, alter, or modify its relationship
with the LyondellBasell Group Member.

 



--------------------------------------------------------------------------------

APPENDIX A

 

5. Despite the restrictions in this Appendix A, nothing in it prohibits:

 

(a) you from making general advertisements for employment or engagement, so long
as such advertisements are not specifically targeted at any employees,
consultants, or independent contractors of a LyondellBasell Group Member, or

 

(b) any other person or entity from hiring, inducing, or attempting to induce,
solicit, or encourage any employee or other service provider of a LyondellBasell
Group Member to leave their employ or service, provided you do not directly or
indirectly participate in or direct the prohibited activity, and provided
further that this clause (b) of paragraph 5 will not apply with respect to the
solicitation of any employee of a LyondellBasell Group Member who is at that
time an executive officer of the LyondellBasell Group or an employee of a
LyondellBasell Group Member directly reporting to any such executive officer.

6. Despite the restrictions contained in this Appendix A, neither you nor any of
your affiliates may own an aggregate of more than 5% of the outstanding stock of
any class of any corporation, if such stock is listed on a national securities
exchange or regularly traded in the over-the-counter market by a member of a
national securities exchange, without violating the provisions of this Appendix
A, provided that neither you nor any of your affiliates has the power, directly
or indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.

7. You acknowledge and agree that: (i) the purpose of the covenants set forth in
this Appendix A (the “Restrictive Covenants”) is to protect the goodwill, trade
secrets and other Confidential Information of the Company and of the
LyondellBasell Group; (ii) because of the nature of the business in which the
Company is engaged and because of the nature of the Confidential Information to
which you have or will have access, it would be impractical and excessively
difficult to determine the actual damages of the Company in the event you
breached any such covenants; and (iii) remedies at law (such as monetary
damages) for any breach of your obligations under the Restrictive Covenants
would be inadequate. You therefore agree and consent that if you commit any
breach of a Restrictive Covenant, the Company will have the right (in addition
to, and not in lieu of, any other right or remedy that may be available to it)
to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage.

You and the Company expressly represent that the Restrictive Covenants are
reasonable in all respects and are necessary to protect the legitimate business
interests of the Company. The parties further acknowledge and agree that the
LyondellBasell Group conducts the Business on a worldwide basis and you will
have Confidential Information regarding the business conducted by LyondellBasell
Group in each location where it is conducted and you will be materially
associated with the LyondellBasell Group’s goodwill. You expressly acknowledge
and agree that any violation of the Restrictive Covenants would inevitably cause
you to disclose Confidential Information of the LyondellBasell Group.

 



--------------------------------------------------------------------------------

APPENDIX A

 

If any portion of the Restrictive Covenants is hereafter determined to be
invalid or unenforceable in any respect, such determination will not affect the
remainder thereof, which will be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions. In particular, without
limiting the generality of the foregoing, if the covenants set forth in this
Appendix A are found by a court or an arbitrator to be unreasonable, you and the
Company agree that the maximum period, scope or geographical area that is found
to be reasonable shall be substituted for the stated period, scope or area, and
that the court or arbitrator shall revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law. If any of the
Restrictive Covenants are determined to be wholly or partially unenforceable in
any jurisdiction, such determination will not be a bar to or in any way diminish
the Company’s right to enforce any such covenant in any other jurisdiction.

Acknowledged:

 

/s/ Thomas Aebischer

   

/s/ Elisa Garcia

THOMAS AEBISCHER     For the Company

 